Exhibit 10.46

Description of 2010 Incentive Compensation Plan

At its meeting held on March 16, 2010, the Board of Directors (the “Board”) of
Midas, Inc. (the “Company”), upon the recommendation of its Compensation
Committee (the “Committee”), approved the terms of the 2010 Annual Incentive
Compensation Plan (the “2010 Plan”) for the Company’s executive officers and key
employees, including its Chief Executive Officer. The 2010 Plan is intended to
provide incentives to the 2010 Plan participants in the form of cash bonus
payments for achieving certain specified performance goals.

The bonus target levels under the 2010 Plan range between 15% and 90% (or such
greater percentage as may result from the enhancement features described below)
of the applicable participant’s annual base salary, depending upon the
participant’s salary grade within the Company. The bonus target levels for the
Company’s officers under the 2010 Plan are as follows:

 

                    Title   

Bonus Target

      Level*      

 

Chief Executive Officer

   90 % 

Executive Vice President

   60 % 

Senior Vice Presidents

   50 % 

Vice Presidents

   35 % 

 

* as a percentage of annual base salary

As previously noted, the foregoing bonus target levels are subject to the
enhancement features described below.

The 2010 Plan is comprised of three components: (1) an Operating Income
component (the “Operating Income Component”), which represents 50% of the 2010
Plan’s potential bonus payout, (2) a North American Comparable Shop Retail Sales
Increase component (the “Retail Sales Component”), which represents 20% of the
2010 Plan’s potential bonus payout, and (3) an Individual Objectives component
(the “Individual Objectives Component”), which represents the remaining 30% of
the 2010 Plan’s potential bonus payout.

Bonus awards pursuant to the Operating Income Component are based upon the
Company’s achievement of an operating income target of approximately $19,250,000
for 2010, which is then adjusted to exclude the impact of bonus accruals,
restricted stock amortization expense, costs related to the expensing of stock
options, gains and losses on asset sales, and restructuring costs (the
“Financial Target”). In addition, the Operating Income Component contains a “2
for 1” enhancement feature whereby, for each 1% over the Financial Target
achieved by the Company, an additional 2% is added to the target bonus award
under the Operating Income Component. Similarly, for each 1% that the Company
falls short of the Financial Target, the target bonus award under the Operating
Income Component is reduced by 2%. The 2010 Plan specifically provides that no
bonus awards are to be paid pursuant to the Operating Income Component unless
the Company achieves at least 80% of the Financial Target (the “Financial Target
Threshold”).

Bonus awards pursuant to the Retail Sales Component are based upon the Company’s
achievement of a 2% comparable shop retail sales increase in North America for
2010 (the “Sales Target”). In addition, the Retail Sales Component contains an
enhancement feature whereby, for each point over the 2% targeted increase in
comparable shop retail sales achieved by the Company in North America, an
additional 10% would be added to the target bonus award payable thereunder (up
to a maximum of 130%). Similarly, for each 1% that the Company falls short of
the 2% targeted increase, the target bonus award under the Sales Component would
be reduced by 10% (with no payout there under if the comparable shop retail
sales increase in North America is below 1% in 2010) (the “Sales Target
Threshold”).

Bonus awards pursuant to the Individual Objectives Component are based upon a
2010 Plan participant’s achievement of specific individual objectives.
Individual objectives are established by mutual agreement of the participant and
his or her direct supervisor within the Company (or the Board, in the case of
the Chief Executive Officer), and align with, and otherwise support and/or
advance, the Company’s overall business strategy. The Individual Objectives
Component of the 2010 Plan provides for a maximum achievement percentage of 150%
in order to acknowledge and reward extraordinary efforts by the 2010 Plan
participant in achieving particular individual objectives. Bonus awards pursuant
to the Individual Objectives Component are not contingent upon the Company’s
achievement of the Financial Target, the Sales Target or any other financial
metrics.

The 2010 Plan provides for a maximum cap of 150% of a participant’s target bonus
level, notwithstanding the above-described enhancement features under the
Operating Income Component, the Retail Sales Component and the Individual
Objectives Component.

The Committee oversees the 2010 Plan. All bonus awards made pursuant to the 2010
Plan are subject to the Committee’s approval. In addition, the Committee has
sole authority to determine whether the Financial Target Threshold and the Sales
Target Threshold have been achieved by the Company and, if so, the applicable
bonus award percentages under the Operating Income Component and the Retail
Sales Component resulting from the enhancement features described above. The
2010 Plan also provides the Committee with discretion to include or exclude
significant one-time items in determining the level of achievement of the
Financial Target and the Sales Target.